DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-10 and 21-25 directed to an allowable biopsy system. Pursuant to the procedures set forth in MPEP § 821.04, claims 11-12, 14, 16 and 18 directed to the ultrasound probe comprising the allowed biopsy system which was previously withdrawn from consideration as a result of a restriction requirement. The claims hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

s 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2020.

Specification
The objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been withdrawn in light of the applicant’s amendments to the claims to be consistent with the language provided in the specification.

Drawings
The objection to the drawings under 37 CFR 1.83(a) have been withdrawn in light of the applicant’s clarification to the drawings and pointing out the objected features in the remarks.

Claim Objections
The objections to the claims because of the following informalities have been withdrawn in light of the applicant’s amendments to the claims.

Rejections Withdrawn
The rejections of claims 1 and 11 (and the depending claims thereof) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fichtinger in view of Furia have been withdrawn in light of the applicant’s clarifying amendments and the further amendments 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Del Zappo on 1/11/2021.

The application has been amended as follows: 

Claim 1
A biopsy assembly, comprising: 
a semi cylindrical elongated member; including: 
a longitudinal axis, 
a first end at one of two ends of the semi cylindrical elongated member, 
a second end at the second of the two ends of the semi cylindrical elongated member which is opposite the first end along the longitudinal axis, 
a first side extending between the two ends along the longitudinal axis, and 
a second side extending between the two ends along the longitudinal axis; 
wherein the first side is opposite the second side across the longitudinal axis;
a first needle guide structure that extends in a first direction transverse to the longitudinal axis of the semi cylindrical elongated member from the first side at the first end, through a material free region of the semi cylindrical elongated member, to the second side at the second end; wherein the material free region is between the first side and the second side, and 
a second needle guide structure that extends in a second direction along the longitudinal axis of the semi cylindrical elongated member between the first end and the 

Claim 11
An ultrasound probe, comprising: 
a shaft; 
a handle disposed at a proximal end of the shaft; 
a scanning head disposed at a distal end of the shaft; and 
a biopsy assembly of a needle guide disposed about the shaft, the needle guide including:
a semi cylindrical elongated member; including: 
a longitudinal axis, 
a first end at one of two ends of the semi cylindrical elongated member, 
a second end at the second of the two ends of the semi cylindrical elongated member which is opposite the first end along the longitudinal axis, 
a first side extending between the two ends along the longitudinal axis, and 
a second side extending between the two ends along the longitudinal axis; 
wherein the first side is opposite the second side across the longitudinal axis;
a first needle guide structure that extends in a first direction transverse to the longitudinal axis of the semi cylindrical elongated member from the first side at the first end, through a material free region of the semi cylindrical elongated member, to the second side at the second end; wherein the material free region is between the first side and the second side, and 


Claims 21 and 22 are cancelled.

Title of the Invention
The title of the invention is not descriptive and a new title as per MPEP 606 is provided in the Bib Data Sheet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SERKAN AKAR/           Primary Examiner, Art Unit 3793